Citation Nr: 1223085	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than July 31, 1998, for the assignment of a 10 percent disability rating for a service-connected left hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active naval service from June 1976 to February 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  The Veteran submitted a timely notice of disagreement (NOD) with a May 1998 denial of an increased disability rating for a left hand disability.  

2.  The Veteran's left hand disability has been manifested by subjective complaints of pain, loss of sensation, and tenderness to palpation since his date of claim for increase on December 10, 1997.


CONCLUSION OF LAW

The criteria for an effective date of December 10, 1997, but no earlier, for the assignment of a 10 percent disability rating for a left hand disability have been met or approximated.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102; 3.155; 3.400, 4.71a, Diagnostic Code 5020; 20.201 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

However, the resolution of the Veteran's appeal for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  Therefore, there is no further notice or development required in this case.

Legal Criteria

The effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The Court has held that the Board must look at all communications that can be interpreted as a claim for an increased rating, as well as all the evidence of record, and determine the earliest date as of which, within one year prior to the claim, the increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veteran's left hand disability is rated as synovitis, which is rated under the criteria of Diagnostic Code 5020.  In turn, this diagnostic code and similar disorders (e.g., bursitis, myositis and tenosynovitis) are rated under the criteria for degenerative arthritis, Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent disability rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  A 20 percent disability rating is assigned for X-ray evidence of degenerative changes in two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the record shows that in December 1997, the Veteran filed a claim of entitlement to an increased disability rating.  In April 1998, he was afforded a VA examination, at which point he reported experiencing decreased strength, numbness, and tenderness to palpation in his left hand.  In a May 1998 rating decision, the RO confirmed and continued the noncompensable disability rating.  

In a July 1998 statement, the Veteran's representative reported that the Veteran's left hand disability had progressively worsened to such an extent that he should be afforded a higher rating than that assigned.  The Veteran's representative specifically referenced the May 1998 rating decision in the beginning of the letter.  The RO treated this statement as a new claim.  In an August 1999 rating decision, the RO again confirmed and continued the noncompensable disability rating.  The Veteran appealed this issue and in an April 2006 decision, the Board granted entitlement to a 10 percent disability rating for the Veteran's left hand disability due to symptoms such as swelling, numbness, and subjective complaints of pain.  In a May 2006 rating decision promulgating the Boards April 2006 decision, the RO granted the 10 percent disability rating effective July 31, 1998, the date of the above discussed letter from the Veteran's representative.   

At this point, the Board notes that an NOD is a written communication from a claimant or from his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result; while special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201.  

In this regard, the Board notes that a review of the July 1998 letter from the Veteran's representative shows that it specifically referenced the decisions made in the May 1998 rating decision and noted that his left hand disability was worse than the disability rating assigned.  The Board finds that this statement can be reasonably construed as disagreement with the May 1998 rating decision rather than a new claim for increase.  The statement was received well within one year of the May 1998 rating decision and is therefore considered to be a timely NOD with that decision.  

Accordingly, the Board finds that the Veteran should be afforded a 10 percent disability rating for his left hand disability under 38 C.F.R. § 4.71a, Diagnostic Code 5020 from the original date of claim for increase, December 10, 1997.  

The Board has considered assigning an effective date earlier than December 10, 1997; however, a review of the record shows that there is absolutely no evidence indicating that the Veteran's left hand disability had increased in severity prior to the December 1997 claim.  In fact, there is no indication from the record that the Veteran submitted any evidence or received any treatment for his left hand disability in the nearly seven years between the time he was originally granted service connection for a left hand disability in July 1990 and the December 1997 claim for increase.  


ORDER

An effective date of December 10, 1997, but no earlier, for the award of a 10 percent disability rating for a left hand disability is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


